STATE OF HAWAI'I, Plaintiff-Appellee,
v.
ALBERT JESSE BURDETT, Defendant-Appellant.
No. 29557.
Intermediate Court of Appeals of Hawaii.
March 9, 2010.

SUMMARY DISPOSITION ORDER
(By: Foley, Presiding Judge, Fujise and Leonard, JJ.)
Defendant-Appellant Albert Jesse Burdett (Burdett) appeals the Judgment, entered on December 23, 2008, by the Circuit Court of the First Circuit (circuit court).[1]
Burdett was convicted of Promoting a Dangerous Drug in the Third Degree, in violation of Hawaii Revised Statutes (HRS) § 712-1243 (Supp. 2009) and Unlawful Use of Drug Paraphernalia, in violation of HRS § 329-43.5(a) (1993).
On appeal, Burdett contends (1) the circuit court erred by denying his Motion for Judgment of Acquittal and renewed Motion for Judgment of Acquittal and (2) there was insufficient evidence to convict him.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, we resolve Burdett's points of error as follows:
NOTES
[1]  The Honorable Virginia L. Crandall presided.